DETAILED ACTION
Remarks
The instant application having Application Number 16/449886 filed on June 24, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,331,719.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as methods for generating a set of tips for an entity; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is vague and indefinite because the phrase "tip template repeat matric" has not been clearly defined in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase " tip template repeat matric" its broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bettridge et al. (US Patent Publication No. 2012/0209842 A1, ‘Bettridge’, hereafter) in view of Baker et al. (US Patent No. 8,346,792 B1, ‘Baker’, hereafter).

Regarding claim 1. Bettridge teaches a method of generating a set of tips, the method involving a computing device comprising a processor, and the method comprising: 
executing, on the processor, instructions that cause the computing device to perform operations (computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data, Bettridge [0030], [0062].  The system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium, … The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions which execute on the computer, Bettridge [0082-0084]), the operations comprising: 
evaluating a set of ground truth tips associated with entities to identify patterns of n-grams (A travel quiz (i.e., ground truth tips) may be generated by one or more of the components comprising the backend of system 100 and presented by way of consumer client 102. A travel quiz may comprise a variety of questions, the answers (i.e., ground truth) to which may give some insight into the travel preferences of an individual. For instance, a travel quiz may inquire into an individual's interests. An individual's interests may fall into a variety of categories (i.e., n-grams). For example, an individual may be interested in food and drink (a first category). Likewise, an individual may be interested in music, health and wellness, fashion and design, technology, outdoor adventure, and a variety of other categories, Bettridge [0041]); 
constructing a set of candidate tip templates, indicative of how tips are linguistically constructed, based upon the patterns of n-grams (The backend of system 100 may associate the individual with one or more travel signs. A travel sign may comprise a label representing an individual's travel preferences (i.e., constructing and associating tip template). For instance, an individual may be assigned/associated with a travel sign of "technologician," indicating that the individual has or may have an interest in technology. Similarly, an individual may be assigned/associated with a travel sign of scenester, indicating an interest in one or more of the following categories: food and drink, fashion and design, music, technology, and/or outdoor activities. Thus, an individual's travel sign may depend upon the individual's interests (i.e., constructing a set of candidate tip templates, indicative of how tips are linguistically constructed, based upon the patterns of n-grams), Bettridge [0041]); 
selecting a subset of candidate tip templates from the set of candidate tip templates based upon a tip template repeat metric, corresponding to a number of times at least one candidate tip template repeats within the set of candidate tip templates, to create a set of tip templates (an individual's travel sign may depend upon the individual's interests. An individual may be assigned/associated with one or more of the following travel signs (i.e., selecting a subset of candidate tip templates from the set of candidate tip templates): technologician, Trek Star cyber survivor, taste blazer, trengineer, adrenalista, glamorist, rustikeer, scenester, celebutante, histocrat, blisstorian, gastronaut, farbarian, detourist, nature junkie, zenturian, karmakaze, poshaholic, and hiplomat, Bettridge [0041]. … if there are 100 possible interests that an individual may have, a top trending interest may comprise an interest that is ranked (based upon the individual's answers to the questions comprising the travel quiz and/or the individual's travel sign) as one of the individual's top ten interests (i.e., based upon a tip template repeat metric), Bettridge [0042]); 
providing the set of tips to one or more users (in response to receiving a completed travel questionnaire, notify a travel agent that an individual has completed the travel questionnaire, Bettridge [0044-0045]).
Bettridge does not teach
applying the set of tip templates to a set of user reviews for an entity to extract a set of tips for the entity; 
However, Baker teaches
applying the set of tip templates to a set of user reviews for an entity to extract a set of tips for the entity (Applying query templates 216 to the entire subset 230 of the structured documents generates a set of candidate synthetic queries 218. When applying the query templates 216 to the subset 230 of the structured documents, the query generation subsystem 120 uses the templates 216 to extract words, phrases, or text segments that match the structures as defined in query templates 216, Baker, Col 7, lines 14-24.  Distribution of the identified query terms in the structured document can result in identifying embedding coding fragments satisfy various template extraction rules. … template extraction rules are specified to capture various patterns on how text appears in a document (i.e., tips). Each query-document pair can be associated with numerous template extraction rules. Based on these template extraction rules, candidate query templates can be generated. For example, a template extraction rule can specify that a candidate query template shall be generated if at least a part of the title of the document matches some query terms, and if some query terms appear multiple times in the document, Baker, Col 10, lines 15-30);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bettridge and Baker before him/her, to modify Bettridge with the teaching of Baker’s query generation using structural similarity between documents.  One would have been motivated to do so for the benefit of generating query template including a generative rule to be used in generating candidate synthetic queries; generating the candidate synthetic queries by applying the query templates to other documents advantageously creating highly ranked search results (Baker, Abstract and Col 1, lines 15-30).
Regarding claim 2. Bettridge as modified teaches, wherein the tip template repeat metric corresponds to a threshold number of repeating n-grams within the set of ground truth tips (Baker, Col 2, lines 52-64). 
Regarding claim 3. Bettridge as modified teaches, wherein the entity comprises at least one of a location entity, an event entity or a consumer good (Bettridge [0041]). 
Regarding claim 4. Bettridge as modified teaches, comprising: determining a number of wildcards for a candidate tip template, of the set of tip templates, based upon a feature of the set of ground truth tips (Baker, Col 10, lines 1-30). 
Regarding claim 5. Bettridge as modified, comprising: determining a number of wildcards for a candidate tip template, of the set of tip templates, based upon a feature of the entity (Baker, Col 10, lines 1-30).  
Regarding claim 9. Bettridge as modified teaches, wherein a tip of the set of tips is constrained to a single sentence (Baker, Col 10, lines 1-30).  
Regarding claim 10. Bettridge as modified teaches, wherein the extracting the set of tips comprises: selecting a subset of a set of candidate tips to define the set of tips (Baker, Col 13, lines 5-39).  
Regarding claim 12. Bettridge as modified teaches, comprising: 
filtering the set of tips based upon a diversity criteria (Bettridge [0043]); and 
responsive to the diversity criteria removing a tip from the set of tips, replacing the tip with a next candidate tip from a set of candidate tips that satisfies the diversity criteria (Bettridge [0043]).  

Claims 6-8, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettridge et al. (US Patent Publication No. 2012/0209842 A1, ‘Bettridge’, hereafter) in view of Baker et al. (US Patent No. 8,346,792 B1, ‘Baker’, hereafter) and further in view of Donneau-Golencer et al. (US Patent Application No. 2010/0180200 A1, ‘Donneau’, hereafter).

Regarding claim 6. Bettridge and Baker do not teach, filtering the set of candidate tip templates using a spam filter.  
However, Donneau teaches
filtering the set of candidate tip templates using a spam filter (Donneau [0055]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bettridge, Baker and  Donneau before him/her, to further modify Bettridge with the teaching of Donneau’s electronic assistant.  One would have been motivated to do so for the benefit of assisting in data management such as a watcher for extracting a context from the current workflow, a harvester for identifying at least one document associated with a concept that matches the context, and a suggestion generator for displaying the document to the user of the computing device, where the document is suggested to aid the user in performing the current workflow (Donneau, Abstract).
Regarding claim 7. Bettridge as modified teaches filtering the set of candidate tip templates using an offensive content filter (Donneau [0055]).  
Regarding claim 8. Bettridge as modified teaches filtering the set of candidate tip templates using a classifier trained using a training set of labeled data that is labeled based upon whether tip templates are found to be useful or not useful for extracting tips from user generated content (Donneau [0056]).  
Regarding claim 11. Bettridge as modified teaches filtering the set of candidate tips using an offensive content filter and a spam filter (Donneau [0055]).  
Regarding claim 13. Bettridge teaches a computing device comprising: 
a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations (computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data, Bettridge [0030], [0062].  The system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium, … The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions which execute on the computer, Bettridge [0082-0084]), the operations comprising: 
selecting a subset of the ranked set of candidate tips to define a set of tips (an individual's travel sign may depend upon the individual's interests. An individual may be assigned/associated with one or more of the following travel signs (i.e., selecting a subset of candidate tip templates from the set of candidate tip templates): technologician, Trek Star cyber survivor, taste blazer, trengineer, adrenalista, glamorist, rustikeer, scenester, celebutante, histocrat, blisstorian, gastronaut, farbarian, detourist, nature junkie, zenturian, karmakaze, poshaholic, and hiplomat, Bettridge [0041]. … if there are 100 possible interests that an individual may have, a top trending interest may comprise an interest that is ranked (based upon the individual's answers to the questions comprising the travel quiz and/or the individual's travel sign) as one of the individual's top ten interests, Bettridge [0042]); and 
providing the set of tips to one or more users (in response to receiving a completed travel questionnaire, notify a travel agent that an individual has completed the travel questionnaire, Bettridge [0044-0045]).  
Bettridge does not teach
applying a set of tip templates to a set of user reviews of an entity to extract a set of candidate tips for the entity, a candidate tip comprising text of a user review that matches text of a tip template;
However, Baker teaches
applying a set of tip templates to a set of user reviews of an entity to extract a set of candidate tips for the entity, a candidate tip comprising text of a user review that matches text of a tip template (Applying query templates 216 to the entire subset 230 of the structured documents generates a set of candidate synthetic queries 218. When applying the query templates 216 to the subset 230 of the structured documents, the query generation subsystem 120 uses the templates 216 to extract words, phrases, or text segments that match the structures as defined in query templates 216, Baker, Col 7, lines 14-24.  Distribution of the identified query terms in the structured document can result in identifying embedding coding fragments satisfy various template extraction rules. … template extraction rules are specified to capture various patterns on how text appears in a document (i.e., tips). Each query-document pair can be associated with numerous template extraction rules. Based on these template extraction rules, candidate query templates can be generated. For example, a template extraction rule can specify that a candidate query template shall be generated if at least a part of the title of the document matches some query terms, and if some query terms appear multiple times in the document, Baker, Col 10, lines 15-30); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bettridge and Baker before him/her, to modify Bettridge with the teaching of Baker’s query generation using structural similarity between documents.  One would have been motivated to do so for the benefit of generating query template including a generative rule to be used in generating candidate synthetic queries; generating the candidate synthetic queries by applying the query templates to other documents advantageously creating highly ranked search results (Baker, Abstract and Col 1, lines 15-30).
Bettridge and Baker do not teach
utilizing a classifier to rank the set of candidate tips to create a ranked set of candidate tips based upon a feature, the candidate tip ranked based upon a usefulness of the candidate tip to a user for the entity;
However, Donneau teaches
utilizing a classifier to rank the set of candidate tips to create a ranked set of candidate tips based upon a feature, the candidate tip ranked based upon a usefulness of the candidate tip to a user for the entity (the appropriate template for a triggering event is determined by classifying the triggering event's activity type based on the key features (e.g., using a maximum entropy classifier). The appropriate template may then be located, for example, from a hash table by using the activity type as a key. In one embodiment, harvested documents that match a triggering event are identified in a similar manner. A document's activity type is classified based on the key features (e.g., using a maximum entropy classifier). The document's activity type is then compared to the document activity type required by the template associated with the triggering event. The ranking of documents whose activity type match the document activity type required by the template are increased, while the rankings of documents whose activity type does not match the document activity type required by the template are decreased, Donneau [0056]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bettridge, Baker and  Donneau before him/her, to further modify Bettridge with the teaching of Donneau’s electronic assistant.  One would have been motivated to do so for the benefit of assisting in data management such as a watcher for extracting a context from the current workflow, a harvester for identifying at least one document associated with a concept that matches the context, and a suggestion generator for displaying the document to the user of the computing device, where the document is suggested to aid the user in performing the current workflow (Donneau, Abstract).
Regarding claim 14. Bettridge as modified teaches, wherein the operations comprise at least one of: 
responsive to a tip of the set of tips corresponding to an event entity, providing an event reservation functionality user interface ((Bettridge [0042])); 
responsive to the tip corresponding to a location entity, providing a travel reservation functionality user interface; or 
responsive to the tip corresponding to a consumer good, providing a purchase functionality user interface.  
Regarding claim 15. Bettridge as modified teaches, wherein the operations comprise: extracting the candidate tip based upon the text of the user review matching the text of the tip template and satisfying a wildcard of the tip template (Baker, Col 9, lines 40-60). 
Regarding claim 16. Bettridge as modified teaches, wherein the feature is a textual feature of the candidate tip (Baker, Col 10, lines 1-30).  
Regarding claim 17. Bettridge as modified teaches, wherein the feature is a tip template feature of the tip template used to identify the candidate tip (Baker, Col 2, lines 27-51 and Col 7, lines 14-46).  
Regarding claim 18. Bettridge as modified teaches, wherein the feature is a user review feature of the user review from which the candidate tip was extracted Bettridge [0042-0043]. 
Regarding claim 19. Bettridge as modified teaches, wherein the operations comprise: 
filtering the ranked set of candidate tips using a tip usefulness filter (Bettridge [0043]); and 
filtering the set of tips based upon a diversity criteria (Bettridge [0043]).  
Regarding claim 20. Bettridge teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (the system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium, … The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions which execute on the computer, Bettridge [0082-0084]), the operations comprising: 
although claim 20 directed to a medium, it is similar in scope to claims 13 and 19.  The device steps of claims 13 and 19 substantially encompass the medium recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claims 13 and 19 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168